


Exhibit 10.4






Change of Control Agreement


[Date] __, 2015
 
[Insert Name]
[Insert Address]
[Insert Address]
 
Dear [Insert Name]:


This letter serves to set forth the following benefit to be provided to you in
the event of an Acquisition (as defined below) of Omnicell, Inc. (the
“Company”).
 
Provided one of the following events occurs within twelve (12) months following
an Acquisition: (i) you suffer a separation from service from the Company due to
an involuntary termination without Cause (as defined below); (ii) the principal
place of the performance of your responsibilities and duties is changed to a
location outside of the San Mateo, Santa Clara, or San Francisco counties; or
(iii) there is a material reduction in your responsibilities and duties without
Cause; then (a) you shall receive severance pay equivalent to twelve (12)
months’ salary at your base rate of pay in effect immediately prior to the
occurrence of any of the triggering event described above (and further provided
that you execute Omnicell’s standard waiver and release agreement); and (b) the
unvested portion of each Award (as defined in the Company’s 2009 Equity
Incentive Plan (hereinafter the “Plan”) that remain subject solely to time-based
vesting immediately prior to the Acquisition, in each case granted to you under
the Plan, shall accelerate and immediately become fully-vested and exercisable;
provided however that, you shall be entitled to the foregoing benefits due to an
event described in (ii) or (iii) above only if (x) the Company is given written
notice from you within sixty (60) days following the first of such event
describing the condition, (y) the Company fails to satisfactorily remedy such
condition within thirty (30) days following such written notice, and (z) you
terminate employment within thirty (30) days following the end of the period
within which the Company was entitled to remedy the condition but failed to do
so. For purposes of this letter for example, the accelerated vesting described
above will apply to performance stock awards for which the performance goals had
been satisfied prior to the Acquisition, but thereafter remain subject to
time-based vesting following such achievement; but the vesting of stock awards
that remain subject to the achievement of performance goals at such time will
not be so accelerated.


 An “Acquisition” as used herein shall mean any consolidation or merger of the
Company with or into any other corporation or other entity or person in which
the stockholders of the Company prior to such consolidation, merger or
reorganization shall own less than fifty percent (50%) of the voting stock of
the continuing or surviving entity of such consolidation, merger or
reorganization, any other corporate reorganization in which in excess of fifty
percent (50%) of the Company’s voting power is transferred, or any transaction
in which any person, together with its affiliates, accumulates fifty percent or
more of the Company’s voting power.
 
As used herein, “Cause” shall mean: (i) conviction of any felony; (ii)
participation in fraud, misappropriation, embezzlement or other similar act of
dishonesty or material misconduct against the Company or any subsidiaries or
affiliates thereof; or (iii) participation in any act materially contrary to the
Company’s best interest.
 
If any payment or benefit you would receive from the Company or otherwise in
connection with an Acquisition or other similar transaction (“Payment”) would
(i) constitute a “parachute payment” within the meaning of Section 280G of the
Internal Revenue Code of 1986, as amended (the “Code”), and (ii) but for this
sentence, be subject to the excise tax imposed by Section 4999 of the Code (the
“Excise Tax”), then such Payment will be equal to the Reduced Amount. The
“Reduced Amount” will be either (x) the largest portion of the Payment that
would result in no portion of the Payment being subject to the Excise Tax, or
(y) the largest portion, up to and including the total, of the Payment,
whichever amount ((x) or (y)), after taking into account all applicable federal,
state and local employment taxes, income taxes, and the Excise Tax (all computed
at the highest applicable marginal rate), results in your receipt, on an
after-tax basis, of the greater amount of the Payment notwithstanding that all
or some portion of the Payment may be subject to the Excise Tax. If a reduction
in payments or benefits constituting “parachute payments” is necessary so that
the Payment equals the Reduced Amount, reduction will occur in the manner that
results in the greatest economic benefit for you.






--------------------------------------------------------------------------------




The independent registered public accounting firm engaged by the Company for
general audit purposes as of the day prior to the effective date of the event
described in Section 280G(b)(2)(A)(i) of the Code will perform the foregoing
calculations. If the independent registered public accounting firm so engaged by
the Company is serving as accountant or auditor for the individual, entity or
group effecting such Acquisition or similar transaction, the Company will
appoint a nationally recognized independent registered public accounting firm to
make the determinations required hereunder. The Company will bear all expenses
with respect to the determinations by such independent registered public
accounting firm required to be made hereunder. The independent registered public
accounting firm engaged to make the determinations hereunder will provide its
calculations, together with detailed supporting documentation, to the Company
and you within thirty (30) calendar days after the date on which your right to a
Payment is triggered (if requested at that time by the Company or you) or such
other time as reasonably requested by the Company or you. Any good faith
determinations of the independent registered public accounting firm made
hereunder will be final, binding and conclusive upon the Company and you.


Notwithstanding anything to the contrary herein, the following provisions apply
to the extent severance benefits provided herein are subject to Section 409A of
the Code and the regulations and other guidance thereunder and any state law of
similar effect (collectively “Section 409A”).  Severance benefits shall not
commence until you have a “separation from service” for purposes of
Section 409A. Severance benefits are intended to comply with the provisions of
Section 409A.  As such, if you are, upon separation from service, a “specified
employee” for purposes of Section 409A, then, solely to the extent necessary to
avoid adverse personal tax consequences under Section 409A,  the timing of the
severance benefits payments shall be delayed until the earlier of (i) six
(6) months and one day after your separation from service, or (ii) your death. 
You shall receive severance benefits only if you execute and return to the
Company, within the applicable time period set forth therein but in no event
more than forty-five (45) days following the date of separation from service, a
separation agreement containing the Company’s standard form of release of claims
in favor of the Company, and permit such release to become effective in
accordance with its terms (such latest permitted date, the “Separation Agreement
Deadline”).   If the severance benefits are not covered by one or more
exemptions from the application of Section 409A and the separation agreement
could become effective in the calendar year following the calendar year in which
you separate from service, the separation agreement will not be deemed effective
any earlier than the Separation Agreement Deadline.  None of the severance
benefits will be paid or otherwise delivered prior to the effective date of the
separation agreement.  Except to the minimum extent that payments must be
delayed because you are a “specified employee” or until the effectiveness of the
separation agreement, all severance benefits will be paid in a lump sum on the
60th day following your separation from service.  The severance benefits are
intended to qualify for an exemption from application of Section 409A or comply
with its requirements to the extent necessary to avoid adverse personal tax
consequences under Section 409A, and any ambiguities herein shall be interpreted
accordingly.


This letter agreement supersedes and replaces the prior change of control
agreement, as may have been amended, between you and the Company.




Should you have any questions regarding this matter, please contact me at
650-251-6120.








Randall A. Lipps
Chairman, President and Chief Executive Officer
Omnicell, Inc.




